Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 9, 13 are currently amended.
Claims 2, 6, 10, 14 are cancelled.
Claims 3-4, 7-8, 11-12, 15-20 are previously presented.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin (US 2011/0285063) and further in view of Handschuh (US 2016/0107368).

Regarding claim 1, Chauvin discloses an aseptic (see [0010], abs) container (see thermoplastic container of abs.) molding (see stretch blow-molding of [0005]) method, comprising the steps of: a heated (see 100 C of [0005]) preform (see preform of [0005]) is put in a molding die (see mold of claim 1), the molding die is clamped (taken as closed – see positioning of abs, [0009], [0026] – closed cavity of [0052]), a mist or gas or mixture of hydrogen peroxide (see hydrogen peroxide of [0013]) is blasted (pumped – [0060], claim 4 – pressure of [0006]) into the preform through a valve block (see Fig. 1 – compressed air actuator and multiple valves 34, 36 of [0039], [0040] constitute a valve block – they share a common flow path and therefore constitute the broadest reasonable interpretation of a valve block – see Fig. 2), a blow molding air (See pressure cited) is blasted into the preform through the same valve block (a flow path overlaps with the hydrogen peroxide flow path) to expand the preform into a container as the finished product.
Chauvin does not disclose wherein the blow molding air is comprised of two blow molding airs.
In the same field of endeavor of sterile blow molding (see title/abs), Handschuh discloses wherein the blow molding air is comprised of two blow molding airs (see two-step process of [0002]), a primary (first) blow molding air (see [0091], pre-blowing of [0027]) is blasted (pumped) into the preform to expand the preform into an intermediate blow molding product (see [0004], the intermediate blow molding product is after the first pressure is applied but before the second pressure is applied) in which the preform is expanded by an extension rod (see stretching rod, Id.) while a shoulder portion of the container (see Fig. 1 – the shoulder is the portion of wider area than the mouth of the bottle but with lower area than the body after expansion) is formed by he primary blow molding air, which at the same time sterilizes an 
Additionally, see [0031]-[0035], which indicates that the sterilization is done to clean the valves and the mold in addition to the preform.
To use hydrogen peroxide during the production step rather than only during the cleaning of the apparatus (see [0084]) would have been obvious to one of ordinary skill in the art before the effective filing date; the references recognize the need for sterilization of the apparatus and preforms and clearly recognizes the claimed material as a cause of sterilization or sterilization agent.
Doing so had the benefit that it allowed for the sterilization of the preform before forming and minimized the need for a separate step/equipment to perform that sterilization, thereby reducing capital and operating costs.  This was desirable in the method of Chauvin.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the two-step blow molding with of Handschuh with the method of Chauvin to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the sterilization of the preform before forming and minimized the need for a separate step/equipment to perform that sterilization, thereby reducing capital and operating costs.

Regarding claim 5, see the rejection of claim 1 above, which incorporated many similar limitations as independent claim 1.
Furthermore, Handschuh discloses wherein the container is removed from the molding die (see [0079]), filled with a content (see [0105]) and sealed by fitting a cap (see [0116]).

Regarding claim 17, the combination Cauvin/Handschuh renders obvious wherein the mist or gas or the mixture thereof of the sterilizer and the primary blow molding air are blaster (pumped) into the preform at the same time.
See MPEP 2144.04 (IV)(C) regarding the change in sequence of adding ingredients.  To add the ingredients (primary blow molding air, sterilizer) one then the other, or simultaneously would have been a change in sequence of adding ingredients.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Changing the sequence of adding ingredients such that the sterilizer and primary blow molding air were injected simultaneously would have had the benefit that it allowed for the decrease in the overall production time while performing sterilization and expansion into a container.  This was desirable in Chauvin.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Handschuh and Chauvin to supply the primary blow molding air at the same time as the sterilizer because doing so would have been a change in sequence of adding ingredients 

Regarding claim 18, which appears to be a substantial duplicate of claim 17 above, with altered claim dependency, see the rejections of claims 17 and 5 above.

Claim 3, 7, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin (US 2011/0285063) and further in view of Handschuh (US 2016/0107368) and Voth (US 2016/0052654).
Regarding claim 3, the combination Chauvin/Handschuh does not disclose wherein the container as the finished product is subject to air rinsing or aseptic water rinsing.
In the same field of endeavor, Voth discloses wherein the container as the finished product is subjected to air rinsing or aseptic water rinsing.  [0023].
The removal of sterilization agent (hydrogen peroxide) with sterile water had the benefit that it prevented the hydrogen peroxide residue from mixing with the liquid to be stored in the container if filling occurred without rinsing.  This was desirable in Chauvin.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the water rinsing step of Voth with the method of Chauvin to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the removal of sterilization agent (hydrogen peroxide) with sterile water had the benefit that it prevented the hydrogen peroxide residue from mixing with the liquid to be stored in the container if filling occurred without rinsing.

Regarding claim 7, the claim is a substantial duplicate of claim 3 with altered claim dependency.  See the rejections of claims 5 and 3 above.

11, which is a substantial duplicate of claim 3 with altered claim dependency, see the rejections of claims 9 and 3 above.

Regarding claim 15, which is a substantial duplicate of claim 3 with altered claim dependency, see the rejections of claims 13 and 3 above.


Claim 4, 8, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin (US 2011/0285063) and further in view of Handschuh (US 2016/0107368) and Voth 2 (US 2012/0070340).

Regarding claim 4, Examiner has interpreted that an alcohol is a volatile substance because it has an equilibrium vapor pressure greater than water at room temperature.
The combination Chauvin/Handschuh does not disclose wherein a volatile substance is added to the mixture of the sterilizer.
In the same field of endeavor of preform expansion (see title/abs) into containers, Voth 2 recognizes that alcohols may be utilized in sterilization processes. [0004].
Voth had the benefit that it allowed for the improved sterility of the apparatus and the preform as compared to irradiation means.  [0007].  This was desirable in Chauvin.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the alcohol sterilizer of Voth 2 with the method of Chauvin to arrive at the claimed invention before the effective filing date because doing so allowed for the improved sterility of the apparatus and the preform. 
 
Regarding claim 8, the claim limitation is a substantial duplicate of claim 4 with altered dependency.  See the rejection of claims 5 and 4 above.

Regarding claim 12, the claim limitation is a substantial duplicate of claim 4 with altered dependency.  See the rejection of claims 9 and 4 above.

Regarding claim 16, the claim limitation is a substantial duplicate of claim 4 with altered dependency.  See the rejection of claims 13 and 4 above.

Claim 9, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh (US 2016/0107368) and further in view of Chauvin (US 2011/0285063).

Regarding claim 9, Handschuh discloses an aseptic container molding apparatus (see abs, an aseptic container molding apparatus forms aseptic containers), comprising: a perform conveying device (see Fig. 1- there is a saw tooth start 140 and a device for tempering 150 – since preforms move along the path of the device, these structures satisfy the broadest reasonable interpretation of a conveyor) that conveys a preform on a first conveying path (any path the conveyor follows or causes the preform to move in can be considered a first conveying path to one of ordinary skill in the art), a preform heating device (see heating tunnel of [0115]) (what follows is an intended use) that heats the preform for molding into a container, a molding die conveying device (see starwheel 120 of [0115] -  has its own path traversed during the use of the apparatus) that conveys a molding die (see mold of [0017]) on a second conveying path connected to the first conveying path (see Fig. 1 – the molds have different paths from the conveyor of the preforms),
A blasting device (See valve/pump and associated piping – see pump of [0085] and associated valves) (what follows is an intended use) that blasts the blow molding air into the preform through a valve block (wherever the valve is housed is considered a valve block to one of ordinary skill in the art – see Fig. 7-8) provided adjacent (can be almost anywhere in the 
Handschuh does not disclose a blow molding air blasting device configured to blast the blow molding air into the preform through the same valve block (must be capable of) to expand the preform into the container on a downstream part of the second conveying path, wherein the blow molding air blasting device is comprised of two blow molding air blasting devices, a primary blow molding air blasting device configured to (must be capable of) blast a primary blow molding air into the preform to expand the preform into an intermediate molded product, which at the same time sterilizes an interior of the intermediate molded product, and a secondary blow molding air blasting device configured to (must be capable of) blast a secondary blow molding air into the intermediate molded product to expand the intermediate molded product into the container as the finished product, and
A used blow molding air discharging device that discharges the used blow molding air from the container to remove the sterilizer in the container through a central hole in the same valve block.
Handschuh had multiple gas lines (S1-S3) and therefore reads on the claimed structural features of the apparatus.  [0117] and Fig. 1-2.  The gas lines are capable of supplying a mixture of gas in either step and have all of the structures required for performing the recited functions as manners of operating the cited apparatus.
Handschuh discloses a used blow molding air discharging device (see valve block 4 of [0122] – the valve block controls the discharge of the used blow molding air) but does not disclose a separate or same valve within the same valve block for doing so.
To make the valves incorporated into the same valve block, it would have been an exercise in making integral.  For making integral use MPEP 2144.04(V)(B).  “"that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); 

Placing the associated valves and piping in the same valve block would have been obvious to one of ordinary skill in the art before the effective filing date as a mere exercise in making integral.
Doing so had the benefit that it allowed for the heat efficiency of the apparatus/method to be improved.  This was desirable in the apparatus of Handschuh.
That the duplicated valve is capable of discharging the used blow molding air from the container to remove the sterilizer in the container through a central hole of the valve block is taken as a manner of operating the cited apparatus that a duplicated valve would be capable of.
Therefore, it would have been obvious to one of ordinary skill in the art to integrate the valves of Handschuh into a single valve block, as in the apparatus of Chauvin, to arrive at the claimed invention before the effective filing date because doing so would have been a mere duplication of essential working parts and would have had the benefit of improving the thermal efficiency of the apparatus.

Regarding claim 13, Examiner is properly giving patentable weight that the apparatus must be capable of blowing the materials through the recited structures even if that would be different from their intended uses or make the operation of the apparatus more cumbersome through requiring alteration of the flow paths.  The amended limitations are more manners of operating the recited structures than structural features of the apparatus themselves.
Please see the rejection of claim 9 above, which has description of how the reference reads on the recited overlapping structures as claim 9 with different functional language attached thereto to such structures.

The reference further recognizes that there may be a filling device (see filling machine of [0118]) (what follows is an intended use) that fills the container with a content by a filler on third conveying path connected to the second conveying path (interpreted as a path downstream of the second conveying path).
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the essential working parts of Handschuh to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the different substances to not be cross-contaminated and minimized operating costs/labor costs thereby.

Regarding claims 19-20, these are taken as manners of operating the claimed apparatuses that the apparatuses must be capable of.  By using a source which is a mixture of primary blow molding air saturated with sterilizer as the article worked upon, the injected fluid/vapor/gas, it would read on the claimed apparatus and is more a manner of operating than a structural feature/limitation of the apparatus.
Furthermore, Handschuh discloses wherein the mist or gas or mixture thereof and the primary blow molding air are blasted into the preform at the same time.  [0084].

Regarding claim 19, which appears to be a substantial duplicate of claim 17 above, with altered claim dependency, see the rejections of claims 17 and 9 above.

Regarding claim 20, which appears to be a substantial duplicate of claim 17 above, with altered claim dependency, see the rejections of claims 17 and 13 above.


Claim 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh (US 2016/0107368) and further in view of Voth (US 2016/0052654).

Regarding claim 11, Handschuh does not discloses wherein the container as the finished product is subjected to air rinsing or aseptic water rinsing.
In the same field of endeavor of blow molding, Voth discloses wherein the container as the finished product is subjected to air rinsing or aseptic water rinsing.  [0023].
The removal of sterilization agent (hydrogen peroxide) with sterile water had the benefit that it prevented the sterilization agent (toxic to humans) from mixing with the liquid to be stored in the container.  This was desirable for the purposes of Handschuh.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the aseptic/sterile water rinsing of Voth with the method Handschuh to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for The removal of sterilization agent (hydrogen peroxide) with sterile water had the benefit that it prevented the sterilization agent (toxic to humans) from mixing with the liquid to be stored in the container.

Regarding claim 15, Handschuh does not disclose wherein the container as the finished product is subjected to air rinsing or aseptic water rinsing.
In the same field of endeavor of blow molding, Voth disclose wherein the container as the finished product is subjected to air rinsing or aseptic water rinsing.  [0023].
The removal of sterilization agent (hydrogen peroxide) with sterile water had the benefit that it prevented the sterilization agent (toxic to humans) from mixing with the liquid to be stored in the container.  This was desirable in the apparatus of Handschuh.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the aseptic/sterile water rinsing of Voth with the method Handschuh to arrive at the claimed .

Claim 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh (US 2016/0107368) and further in view of Voth 2 (US 2012/0070340).

Regarding claim 12, Examiner has interpreted that an alcohol is a volatile substance because it has an equilibrium vapor pressure greater than water at room temperature.
Handschuh does not disclose wherein a volatile substance is added to the mixture of the sterilizer.
In the same field of endeavor, Voth 2 recognizes that alcohols may be utilized in sterilizations processes along with peroxides.  [0004]. This is not a substitution but a combination with the hydrogen peroxide sterilizing method. Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06
Voth 2 had the benefit that it allowed for the maintaining the sterility of the apparatus of the preform.  This was desirable in the apparatus of Handschuh.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the volatile alcohol of Voth 2 with the sterilization apparatus of Handschuh to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the maintaining of the sterility of the apparatus and the preform.

	Regarding claim 16, Examiner has interpreted that an alcohol is a volatile substance because it has an equilibrium vapor pressure greater than water at room temperature.
Handschuh does not disclose wherein a volatile substance is added to the mixture of the sterilizer.
In the same field of endeavor, Voth 2 recognizes that alcohols may be utilized in sterilizations processes along with peroxides.  [0004]. This is not a substitution but a combination with the hydrogen peroxide sterilizing method. Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06
Voth 2 had the benefit that it allowed for the maintaining the sterility of the apparatus of the preform.  This was desirable in the apparatus of Handschuh.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the volatile alcohol of Voth 2 with the sterilization apparatus of Handschuh to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the maintaining of the sterility of the apparatus and the preform.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712